Case 1:21-cr-00057-TNM Document 4 .Filed 01/13/21 Page 1 of 1
- yam

AO 442 (Rev. LE/I1) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

 

for the
U.S. HARSHAL -DC avG:58 District of Columbia
RECEIUED JAN 12°21
United States of America ;
Vv. ) Case: 1:21-mj-00028
) _ Assigned to: Judge Meriweather, Robin. M
Nicholas Rodean } Assign Date: 1/1 1/2021
) Description: COMPLAINT W/ARREST WARRANT
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Nicholas Rodean ;
who is accused of an offense or violation based on the following document filed with the court:

 

0 Indictment 0 Superseding Indictment 4 Information © Superseding Information Complaint
1 Probation Violation Petition [7 Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752(a)(1), Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority,
18 U.S.C. 1752(a)(2), Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in
Disorderly Conduct on Capitol Grounds; 40 U.S.C. 5104(e)(2)(G), Parading, Demonstrating, or Picketing in the Capitol
Buildings

Robin M. =" Digitally signed by Robin M.
‘ & .dMé@riweather
Date: 01/11/2021 Meriweather >Date: 2021.01.11 15:59:21 -05'00"

 

Issuing officer's signature

City and state: Washington, DC ROBIN M. MERIWEATHER, U.S. Magistrate Judge _

Printed name and title

 

 

 

Return
ZL

 

 

This warrant was received on (date) I fA 20} __, and the person was arrested on (dare) IZ ly 4023 |
at (city and state) Washington 0 iC .
Date: [/ B/ 202 Mas dull oe

Arresting officer's signature

Steveh Caldwell DEO

Printed name and fitle

 

 

 
